IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


FLOYD E. PATTERSON, JR.,                      : No. 120 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
ERIC TICE, SUPERINTENDENT,                    :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, the “Petition for Writ of Habeas Corpus

ad Subjiciendum” and the “Motion for the Immediate Relief” are DENIED.